       Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 1 of 9



MATALON PLLC
450 Seventh Avenue, 33rd Floor
New York, New York 10123
Tel: (212) 244-9000
Email: nycourts@trial-lawyer.org
  Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
THOR 680 MADISON AVE LLC,                                      :
                                                               : Case No.: 1:17-cv-08528 (PGG) (JLC)
                                    Plaintiff,                 :
                   v.                                          :
                                                               :
QATAR LUXURY GROUP S.P.C., and                                 :
QATAR FOUNDATION FOR                                           :
EDUCATION, SCIENCE AND                                         :
COMMUNITY DEVELOPMENT,                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

              AFFIRMATION OF JUSTIN XENITELIS IN SUPPORT OF
            PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       JUSTIN A. XENITELIS affirms as follows:

       1.      I am the General Counsel of Thor Equities LLC (“Thor Equities”) and have

served in that capacity since February 2011. Thor Equities is a leader in the development, leasing

and management of commercial, residential, retail and mixed-use assets in premier urban

locations. The real property located at 680 Madison Avenue in New York City is a part of Thor

Equities’ real estate investment trust, and Thor Equities also manages the property. I am also an

adjunct professor at New York Law School, where I teach courses in commercial leasing, and

drafting real estate documents. I make this affirmation in support of plaintiff’s motion for partial

summary judgment. I am familiar with the facts and circumstances stated below.
       Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 2 of 9



       2.     Plaintiff Thor 680 Madison Ave LLC (“Thor” or “Landlord”) is the ground lessee

of the building at 680 Madison Avenue, occupying the entire length of Madison Avenue between

61st and 62nd Streets (“Building”). The Building, in the Upper West Side of Manhattan,

neighbors flagship stores and expensive real estate.

The Lease

       3.      On April 30, 2013, non-party Qatar Luxury Group Fashion USA Inc. (“Tenant”)

sent Thor a letter of intent to lease space in the Building for a flagship store housing the “QELA”

brand. A copy of the letter of intent is annexed to the Appendix to Plaintiff’s Local Civil Rule

56.1 Statement (“Appendix”) as Exhibit A. Negotiations ensued and the parties entered into a

lease on December 31, 2013 (“Lease”). A copy of the Lease is annexed to the Appendix as

Exhibit B. The term was 15 years with a renewal option. (Lease §§ 1.2, 1.6) The premises,

occupying a portion of the ground and second floors in the Building, were to be used for a first-

class luxury retail store. (Lease § 5.1)

       4.      Tenant agreed to pay “Rent,” composed of “Fixed Rent” and “Additional Rent.”

(Lease § 2.1) Fixed Rent was due in monthly installments, initially $525,000 per month ($6.3

million annually), and escalating every three years thereafter. (Lease § 2.1) Additional Rent was

defined as all amounts due other than Fixed Rent, such as reimbursement for increases in real

estate taxes. (Lease §§ 2.1, 3.1)

       5.      The parties agreed that Tenant – at its sole expense – would perform a complete

build-out of the premises, referred to as “Tenant’s Work.” Section 1.3(B) provides, in relevant

part, “[a]t Tenant's sole expense . . . Tenant shall perform or cause the performance of its initial

Alterations (as defined below) in and to the Premises and to promptly prepare the same for the

operation of Tenant’s business therein (‘Tenant's Work’).” (Lease § 1.3(B), emphasis added)



                                                  2
       Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 3 of 9



Strict, time of the essence, deadlines were imposed by which Tenant had to complete the build-

out of the store and open for business. 1 Specifically, Tenant “covenant[ed] and agree[d] to (i)

use diligent efforts to complete Tenant's Work . . . as promptly as reasonably feasible and (ii)

open for business to the public fully fixtured, stocked and staffed in accordance with Madison

Avenue Standards” by a date certain. (Lease § 1.3(B), emphasis added) The Lease defined

“Madison Avenue Standards” as “the operation, maintenance and repair of the Premises (and the

business therein) or the Building . . . in a manner commensurate with the standards applicable to

first-class luxury mixed-use properties consisting of residential and retail uses located on

Madison Avenue between 59th Street and 72nd Street in the Borough of Manhattan, New York,

New York.” (Lease § 5.1) Additionally, once open, Tenant was required to continuously operate

the store at the premises. (Lease § 5.7)

       6.      The Lease also has remedies for Tenant defaults. If Tenant did not pay Rent on

time, and did not cure after notice, Thor could terminate the Lease (Lease § 18.1) and regain

possession using self-help, including a lockout (Lease § 19.1) In addition, there are various

damages remedies upon termination for default. Under one method, set forth in Section 19.2,

damages accrue monthly based on the rent that would have been payable, with a deduction for

the rent (net of applicable expenses) actually received from any replacement tenant. An

alternative remedy, contained in Section 19.3, is for liquidated damages payable in a lump sum,

measured by the present-value difference between the future income stream to the end of the

term, and the fair and reasonable rental value of the Premises for the same period.



1
  The Lease required Tenant to submit its plans and specifications for Tenant’s Work to
Landlord for approval “no later than the later of (x) one hundred fifty (150) days after the
Effective Date and (y) sixty (60) days after the Commencement Date, time being of the essence
with respect to (x) and (y).” (Lease § 1.3(B))


                                                 3
         Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 4 of 9



         7.      The parties also agreed that nothing contained in the Lease “shall be construed as

limiting or precluding the recovery by Landlord against Tenant of any sums or damages to

which, in addition to the damages particularly provided above, Landlord may lawfully be entitled

by reason of any default hereunder on the part of Tenant.” (Lease § 19.4)

The Guaranty

         8.      Defendant Qatar Luxury Group S.P.C. (“Guarantor”) unconditionally and

irrevocably guarantied all of Tenant’s obligations under the Lease. A copy of the Guaranty is

annexed to the Appendix as Exhibit C. The Guaranty first set forth the Guarantor’s obligations:

                 Guarantor . . . does hereby unconditionally and irrevocably guaranty to
                 Landlord . . . full and timely payment, performance and observance of,
                 and compliance with, all of Tenant's obligations under the Lease and
                 damages, costs and expenses arising from the holding over by Tenant . . .
                 including, without limitation, the full and prompt payment of all Fixed
                 Rent, Additional Rent and all other charges and sums due and payable by
                 Tenant under the Lease (including, without limitation, Landlord's
                 reasonable attorney's fees and disbursements) (collectively, the
                 “Obligations”). . .

(Guaranty § 2, emphasis added). However, if Tenant satisfied certain conditions, it could

cut off its liability as of a certain date (termed the “Final Obligation Date”); otherwise its

liability remained coextensive with Tenant’s. The cut-off conditions included at least

two-years’ advance notice of Tenant’s intent to surrender possession; actual tender of

vacant possession, in condition required by the Lease; and return of the keys. 2


2
    Section 2 of the Guaranty provided:

      [Guarantor’s Obligations continue] through and including the date that Tenant and its
      assigns, sublessees and licensees, if any, shall have (i) tendered vacant possession of
      the Demised Premises to Landlord in the condition required pursuant to the terms of
      the Lease, (ii) delivered the keys to the Demised Premises to Landlord and (iii) provided
      Landlord with not less than two (2) years’ prior written notice, in the manner provided
      in this Guaranty, of Tenant's intention to tender vacant possession of the Demised
      Premises to Landlord (the date on which the last to occur of (i), (ii) and (iii) shall be
      deemed to be the “Final Obligation Date”). . .

                                                   4
          Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 5 of 9



          9.     Further, the Guarantor was required to either pay, or cause Tenant to pay, all Rent

(inclusive of Fixed Rent) through the “Final Obligation Date.” 3

The Mutual Mistake In Section 19.2 Excluding Fixed Rent From Damages

          10.    The business terms of the Lease were negotiated between principals of Landlord

and Tenant, with the involvement of a real estate broker. The legal terms were agreed to, and the

Lease was drafted, between the parties’ outside attorneys. Landlord was represented by Pryor

Cashman LLP, and Tenant by Eric Schoenfeld of the law firm Tannenbaum Helpern Syracuse &

Hirschtritt LLP. I was also involved in the negotiations and spoke with Pryor Cashman about the

issues.

          11.    Pryor Cashman drafted and circulated the first version of the Lease, using a

standard form of lease that had been provided to me by other outside counsel for Thor, which I in

turn furnished to Pryor Cashman. A copy of the first version of the Lease, sent by Pryor

Cashman to Mr. Schoenfeld, with the transmittal email, is annexed to the Appendix as Exhibit D.

That form contained a typographical error in one of the damages remedies, in that it permitted

recovery of damages measured only by “Additional Rent” (e.g. a portion of real estate tax

increases), thereby excluding Fixed Rent:

      “In the event of a termination of this Lease, Tenant shall pay to Landlord, as damages, at the
      election of Landlord, sums equal to the aggregate of all Additional Rent that would have been
      payable by Tenant had this Lease not terminated, payable upon the due dates therefor


3
    Section 2 of the Guaranty also stated:

      On or before the expiration of the Final Obligation Date, Guarantor shall pay, or shall
      cause Tenant to pay, to Landlord all Fixed Rent, Additional Rent and all other charges
      and sums due and payable by Tenant under the Lease due and payable up to and
      including the Final Obligation Date (but specifically excluding any accelerated Fixed
      Rent, Additional Rent and all other charges and sums due and payable by Tenant under
      the Lease).


                                                  5
       Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 6 of 9



   specified herein until the date hereinbefore set forth for the expiration of the Term; provided,
   however, that if Landlord shall relet all or any part of the Premises . . . Landlord shall credit
   Tenant with the net rents received from such reletting, when received, net of expenses
   incurred by Landlord in terminating this Lease and re-entering the Premises and securing
   possession thereof, as well as the expenses of reletting, including altering and preparing the
   Premises for new tenants, brokers’ commissions, and all other expenses properly chargeable
   against the Premises and the rental therefrom in connection with such reletting . . .”
   (Emphasis added.)

       12.      The mistaken inclusion of the word “Additional” before “Rent” in the damages

formulation of Thor’s standard form went unnoticed in the Lease (as well as other leases that

Thor and its affiliates had entered into before Thor discovered the error in the Lease). Consistent

with standard industry norms, Thor’s intention was to measure damages by all Rent that would

have been payable had Thor not terminated the leases -- not merely for Additional Rent -- so that

Thor would be made whole upon termination. It would have been illogical and nonsensical for

Thor to propose -- let alone agree -- to limit its damages to “Additional Rent” and forego any

right to recover fixed rent in the event of a lease termination. The standard liquidated-damages

formulation in commercial real estate leases includes fixed rent payable under such leases, and is

never limited solely to other additional items of rent.

       13.     Since Pryor Cashman used the standard form as a template for the first draft

without correcting the unnoticed typographical error, the error carried over into the first draft of

the Lease sent to Eric Schoenfeld. (Ex. D at p.47) Thus, Article XIX in the first draft set forth

the two alternative remedies upon Thor’s termination of the Lease, and erroneously used the

words “Additional Rent” instead of “Rent” in the first alternative remedy.

       14.     Critically, neither the parties nor their counsel ever discussed, much less agreed,

to limit Thor’s remedy to the recovery of “Additional Rent.” In effect, there would be no

significant damages recoverable because Additional Rent is a relatively small number, from

which all rent of a replacement tenant (net of expenses) is to be deducted. The word


                                                  6
       Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 7 of 9



“Additional” was erroneously repeated in the next version of the Lease and in each subsequent

draft until execution. The repetition of the mistake in all subsequent drafts of the Lease is not

surprising given the length of the Lease (77 single-spaced pages, not including exhibits), and the

propensity of attorneys to review drafts of agreements without reading every single word, but

instead anticipating words they expect to read based on the provisions that customarily appear in

such documents.

       15.     I have negotiated and reviewed hundreds of commercial leases in my career as

attorney and law professor. I have never before encountered a lease which measured damages

only by additional rent and excluded fixed monthly rent. Section 19.2 is plainly an error that was

not caught by anyone involved.

Commencement Of Lease Term And Continuous Availability Of The Keys

       16.     On March 4, 2014, Thor sent Tenant a Notice of Delivery of Possession of the

Premises (“Notice of Delivery”). A copy of the Notice of Delivery is annexed to the Appendix

as Exhibit E. The Notice of Delivery stated that Landlord’s Work is substantially complete, and

possession of the premises will be made available to Tenant on March 17, 2014. The Notice of

Delivery also asked Tenant to contact Geoff Ross (Thor’s Director of Development) to

“coordinate delivery of the possession of the Premises.” But Tenant did not contact him (or

anyone else at Thor) to coordinate delivery of possession, or to obtain the keys to the premises.

       17.    The Lease’s Commencement Date was March 28, 2014. See Ex. F. Since Tenant

was based in Qatar and had no United States presence, Landlord did not have an address where it

could actually deliver the keys to Tenant, so Thor held the keys for pickup by Tenant. To my

knowledge, at no time since March 28, 2014 did Tenant ask Thor for the keys.




                                                 7
        Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 8 of 9




Thor Terminates The Lease For Tenant’s Rent Default And Retakes Possession

        18.   In clear breach of the Lease, Tenant failed to pay the $525,000 Fixed Rent due on

September 1, 2015. Thor thus served a default notice and demanded a cure. Tenant did not cure,

leading to Thor’s termination of the Lease as of December 23, 2015. See Exhibit G. Thor then

retook possession of the premises using its contractual self-help rights. (Lease § 19.1.)

        19.    Tenant had also breached the Lease by not starting, let alone completing, Tenant’s

Work.

Vacancy Of The Premises And The Tom Ford Lease

        20.     For about two years after the Notice of Intent, the Premises remained vacant and

Thor did not collect rent, although it periodically drew down on the security deposit (in the form

of a letter of credit). Ultimately, Thor relet a portion of the Building to Tom Ford Retail LLC

(“Tom Ford”) pursuant to lease dated July 18, 2016.

The Presence Of The Error In Thor’s Other Leases

        21.    The leases that Thor (and its affiliates) entered into for other Madison Avenue

retail premises before Thor discovered the error in the Lease contain the same typographical

error as the Lease: these leases were also drafted using the standard form that served as a

template for the Lease, and as was the case here, the error was not picked up by landlord or any

of the tenants. See Thor’s leases with (a) Luxury Optical Holdings Co. (dated August 8, 2014,

for premises at 680 Madison Avenue), (b) Madison Fur LLC (dated April 30, 2015, for premises

at 790 Madison Avenue), (c) Brioni Roman Style USA Corp. (dated June 8, 2015, for premises

at 680 Madison Avenue), and (d) Roland Mouret (dated June 29, 2015, for premises at 1006




                                                 8
Case 1:17-cv-08528-PGG-JLC Document 77 Filed 07/02/19 Page 9 of 9
